        Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

CODING TECHNOLOGIES, LLC,             §
                                      §
      Plaintiff,                      §                      Case No:     1:19-cv-994-LG-RHW
                                      §
vs.                                   §                      PATENT CASE
                                      §
MISSISSIPPI POWER COMPANY             §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff Coding Technologies, LLC (“Plaintiff” or “CT”) files this Complaint against

Mississippi Power Company (“Defendant” or “MPC”) for infringement of United States Patent

No. 9,240,008 (the “ ‘008 Patent”).

                               PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States Code.

Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Texas limited liability company with a place of business at 1801 NE

123 Street, Suite 314, Miami, FL 33181.

       4.      On information and belief, Defendant is a Mississippi corporation with a principal

office address of 2992 West Beach Boulevard, Gulfport, Mississippi 39501. On information and

belief, Defendant may be served through its agent, Fe Z Strickland, 2992 West Beach Boulevard,




                                                  1
        Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 2 of 8




Gulfport, MS 39502.

        5.      This Court has personal jurisdiction over Defendant because Defendant has

committed, and continues to commit, acts of infringement in this District, has conducted business

in this District, and/or has engaged in continuous and systematic activities in this District.

        6.      Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        7.      On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because Defendant is deemed to be a resident of this District. Alternatively, acts of

infringement are occurring in this District and Defendant has a regular and established place of

business in this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 9,240,008)

        8.      Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.     Plaintiff is the owner by assignment of the ‘008 Patent with sole rights to enforce

the ‘008 Patent and sue infringers.

        11.     A copy of the ‘008 Patent, titled “Method for Providing Mobile Service Using

Code-pattern,” is attached hereto as Exhibit A.

        12.     The ‘008 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        13.     Upon information and belief, at least through internal testing, Defendant has



                                                  2
        Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 3 of 8




infringed and continues to infringe one or more claims, including at least Claim 9 of the ‘008

Patent by using and/or incorporating code patterns in connection with its service bills containing

QR codes for automated payment, and any other similar products and services controlled by

Defendant (“Product”), in a manner covered by one or more claims of the ‘008 Patent. Defendant

has infringed and continues to infringe the ‘008 Patent in violation of 35 U.S.C. § 271.

       14.     Regarding Claim 9, at least through internal use and testing, the Product utilizes

a terminal that comprises a camera configured to capture a code pattern image (e.g., a bar code

or QR Code) having billing information (e.g., information related to payment of total amount of

purchase). Defendant provides energy bills with a code (i.e. code pattern image) by which a user

can make payments. The user can have the code (i.e., code pattern image) scanned by a PoS

terminal (i.e., terminal) at one of the designated stores. The scan operation fetches information

regarding the user and the user’s billing information. The payment can then be realized. Certain

aspects of these elements are illustrated in the screenshots below and or those provided in

connection with other allegations herein.




       15.     The smartphone includes a camera configured to capture a code pattern image



                                                 3
        Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 4 of 8




having billing information. For example, the camera of the PoS terminal is pointed towards the

code pattern image (e.g., bar code) to capture the code pattern image, which contains billing

information. The code pattern image may be stored on a user’s smartphone display that can be

displayed by the user at the PoS terminal. The code displayed on the user’s smartphone has,

embedded therein, billing information (e.g., total amount due). Certain aspects of these elements

are illustrated in the screenshots below and/or in those provided in connection with other

allegations herein.




                                                4
        Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 5 of 8




       16.     The smartphone includes a processor configured to analyze the code pattern

image to obtain code information corresponding to the code pattern image obtaining user

information and billing information corresponding to the code information associated with a

billing database. For example, the terminal utilized by the Product also includes a processor

configured to analyze the code pattern image to obtain code information (e.g., information

decoded from the code pattern image). The Product thereby practices obtaining user information

(e.g., customer name and number of the user) and billing information (e.g., total amount due)

corresponding to the code information in reference of a billing database (e.g., billing database of

user’s account). Payment of a bill is processed based on the billing information (e.g., total

amount due) and user information (e.g., customer name and number, and other account

information, of the user). Certain aspects of this element are illustrated in the screenshots below

and/or screenshots referenced in other paragraphs herein.




                                                 5
       Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 6 of 8




       17.    Payment of a bill is processed based on the billing information and user

information. For example, payment of the bill is processed in reference to the billing database

and is based on the billing information (e.g., total amount of purchase) and user information

(e.g., user’s account information). Certain aspects of this element are illustrated in the

screenshots below and/or screenshots referenced in other paragraphs herein.




                                               6
          Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 7 of 8




          18.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          19.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          20.   Plaintiff is in compliance with 35 U.S.C. § 287.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)   Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 9,240,008 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

          (c)   Award Plaintiff damages resulting from Defendant’s infringement in accordance



                                                 7
       Case 1:19-cv-00994-LG-RHW Document 1 Filed 12/30/19 Page 8 of 8




with 35 U.S.C. § 284;

       (d)       Award Plaintiff pre-judgment and post-judgment interest and costs; and

       (e)       Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.

Dated: December 30, 2019                        Respectfully submitted,
                                                /s/ Stephan L. McDavid
                                                Stephan L. McDavid, MSB No. 8380
                                                MCDAVID & ASSOCIATES, PC
                                                Post Office Box 1113
                                                Oxford, Mississippi 38655
                                                Telephone: (662) 281-8300
                                                Facsimile: (662) 281-8353
                                                smcdavid@mcdavidlaw.com
                                                Attorney for Plaintiff




                                                   8
